EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Cheng on 2/11/21.

The application has been amended as follows: 
Claim 1 is hereby change to: 
A method for planarization, the method comprising the steps of: 
depositing a first dielectric onto a wafer, wherein the first dielectric, as deposited, has a surface topography comprising peaks and valleys; 
depositing a second dielectric directly onto and in physical contact with the first dielectric, wherein the second dielectric is a single layer that comprises a different material from the first dielectric and, as deposited, fully fills the valleys in the surface topography of the first dielectric; 
and polishing the second dielectric down to the first dielectric to form a planar surface at an interface between the first dielectric and the second dielectric, wherein 

Claim 4 is hereby canceled

Claim 12 is hereby change to: 
A method for planarization, the method comprising the steps of: 
depositing a first dielectric onto a wafer, wherein the first dielectric, as deposited, has a surface topography comprising peaks and valleys; 
depositing a second dielectric directly onto and in physical contact with the first dielectric, wherein the second dielectric is a single layer that comprises a different material from the first dielectric and, as deposited, fully fills the valleys in the surface topography of the first dielectric; 
polishing the second dielectric down to the first dielectric to form a planar surface at an interface between the first dielectric and the second dielectric; and 
completely removing the second dielectric and an equivalent amount of the first dielectric using a ~1:1 selective polish or etch to form a planar surface devoid of the peaks and valleys in the first dielectric, wherein device elements are present on the wafer, wherein the first dielectric is deposited onto the wafer covering the device elements, and wherein, following complete removal of the second dielectric and an equivalent amount of the first dielectric, the device elements remain completely buried in the first dielectric.

Claim 19 is hereby change to: 
A device structure, comprising: 
a wafer; 
a first dielectric disposed on the wafer, the first dielectric having a surface topography comprising peaks and valleys; and 
a second dielectric disposed directly on and in physical contact with the first dielectric, wherein the second dielectric is a single layer that comprises a different material from the first dielectric and that fully fills the valleys forming a planar surface at an interface of the first and second dielectric layers; and 
device elements formed on the wafer, wherein the device elements are completely buried in the first dielectric.

Status of Claims
As of the Examiner’s Amendment above and the amendment filed 2/3/21, no claims have been added, claims 4, 6, 7, and 15 have been canceled, and claims 1, 12, 19, and 20 have been amended. Therefore, claims 1-3, 5, 8-14, and 16-20 remain pending, with claims 1, 12, and 19 being independent.

Allowable Subject Matter
Claims 1-3, 5, 8-14, and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, Bothra (US 6916525) teaches a first dielectric 606 having peaks and valleys, a second dielectric 602 and/or 604 on the first dielectric and filling the valleys, wherein device elements 608 and 610 are completely buried in the dielectric layers. Bothra fails to teach that the second dielectric layer 604 is in direct physical contact with the first dielectric layer 606 (layer 602 is between them). If layers 602 and 604 are considered to be the second dielectric layer, then it no longer comprises a single layer. If layer 602 is considered to be the second dielectric layer, then it doesn’t completely fill the valley.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
2/12/21